EXAMINER'S AMENDMENT
Applicant’s 3/29/2021 response has been fully considered.  Claims 1-6, 8, 10-11, 16, 18-20, and 22-29 have been cancelled.  Claims 35-41 were newly introduced.  New claim 35 corresponds to non-elected Group III and new claim 41 corresponds to non-elected Group V.

Claims 7 and 30 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17 and 40, directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and IV as set forth in the Office action mailed on 10/31/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 17 and 40 have been fully examined on the merits.



Authorization for this examiner’s amendment was given in an interview with Mr. Roy D. Gross on 10 June 2021.

The application has been amended as follows: 
	Non-elected claims 14-15, 21, 34-35, and 41 have been cancelled.


	Claim 12 has been amended to recite:

	The chimera of claim 7, wherein the peptide is fused to the amino terminus of said protein of interest.

	Claim 32 have been amended to recite:
	The chimera of claim 30, wherein the peptide is fused to the amino terminus of said protein of interest.

	New claims 42-43 have been added as set forth below.

	42.  The chimera of claim 7, wherein the peptide is fused to the carboxy terminus of said protein of interest.


	The amendment to claim 12 and the addition of claim 42 provides dependent claims that further limit the subject matter of claim 7.
	The amendment to claim 32 and the addition of claim 43 provides dependent claims that further limit the subject matter of claim 30.

	Claims 7, 9, 12-13, 17, 30-33, 36-40, and 42-43 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa